Case: 14-30096      Document: 00512706858         Page: 1    Date Filed: 07/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-30096                           July 22, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
STEPHEN P. COOK,

                                                 Plaintiff – Appellant
v.

WILLIE GRAVES, In His Capacity as Sheriff of Livingston Parish; DENNY
PERKINS, Livingston Parish Deputy; JASON ARD, In His Capacity as
Sheriff of Livingston Parish,

                                                 Defendants – Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-258


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Stephen Cook, proceeding pro se, appeals the Magistrate Judge’s grants
of summary judgment and judgment as a matter of law. Finding no error, we
AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30096    Document: 00512706858     Page: 2   Date Filed: 07/22/2014



                                 No. 14-30096
                        FACTUAL BACKGROUND
      Deputy Denny Perkins, among other deputies and officers from the
Denham Springs Police Department, executed a search warrant on an
apartment we refer to as the “Blocker Residence.” The officers sought the
search warrant after receiving an anonymous tip that residents Dustin and
Kelli Blocker were illegally selling prescription drugs. Before executing the
warrant, however, the officers saw Plaintiff Stephen Cook enter the residence.
When they executed the warrant, Cook tried to leave, but the officers detained
him. The officers instructed Cook on his Miranda rights, and Cook said that
he understood. The officers searched the residence and found evidence of drug
use and distribution. The officers next patted Cook down, finding a cell phone
containing text messages that related to drug transactions. Cook admitted that
he had marijuana at his home and provided signed consent to search his
residence. The officers searched Cook’s residence and found marijuana and
drug paraphernalia.
      Subsequently, Cook sued Deputy Perkins and Sherif Graves in
Louisiana court, alleging violations of 42 U.S.C. § 1983 and Louisiana law.
Cook alleged that he was struck on the back of the head by an unknown deputy
when the officers started the search and that during the search Deputy Perkins
punched him. Defendants removed the case to federal court and filed motions
for summary judgment. The Magistrate Judge granted summary judgment as
to Cook’s claims against Sheriffs Graves and Ard on all claims except for Cook’s
state law vicarious liability claim against Sherriff Ard. The Magistrate Judge
also granted summary judgment as to all of Cook’s claims except for Cook’s
§ 1983 claim for excessive use of force and his state law claim for battery. At
trial Cook called one witness and then rested his case. The Magistrate Judge
granted judgment as a matter of law in favor of the defendants.


                                       2
     Case: 14-30096       Document: 00512706858         Page: 3     Date Filed: 07/22/2014



                                       No. 14-30096
                                     DISCUSSION
       Construing Cook’s brief liberally, he asserts that the Magistrate Judge
made three errors. First, he argues that he was not allowed to argue that the
search warrant was invalid at trial. Second, he argues that Appellees’ attorney
interfered with Cook’s examination of Deputy Perkins by objecting. Third, he
argues that his case was “excessively” streamlined. 1 We review Cook’s appeal
from summary judgment and judgment as a matter of law de novo. Kariuki v.
Tarango, 709 F.3d 495, 501 (5th Cir. 2013); Evans v. Ford Motor Co., 484 F.3d
329, 334 (5th Cir. 2007).
       None of Cook’s arguments calls into question the Magistrate Judge’s
grant of summary judgment or grant of judgment as a matter of law. To start,
at trial Cook presented only Perkins’s testimony on his excessive force claim
before resting his case. Cook points to no record evidence demonstrating that
Perkins’s testimony satisfied the elements of Cook’s claim. See, e.g., Manis v.
Lawson, 585 F.3d 839, 843 (5th Cir. 2009) (“To prevail on an excessive force
claim, a plaintiff must show ‘(1) an injury, (2) which resulted directly and only
from the use of force that was clearly excessive, and (3) the excessiveness of
which was clearly unreasonable.’”). Nor does Cook highlight any record
evidence supporting his argument that Appellees’ counsel was unduly
disruptive of Deputy Perkins’s testimony. Moreover, Cook moved in limine to
exclude all evidence relating to the search warrant at trial, and the district
court granted the motion because any evidence relating to the search warrant
was “not relevant to any of the issues that will be tried.” Accordingly, the record




       1 Much of Cook’s brief consists of “[g]eneral arguments without citations to any error”
and “are insufficient to preserve issues for appeal.” Mackey v. Astrue, 486 F. App’x 421, 422
(5th Cir. 2012) (citing Brinkmann v. Dall. Cnty. Deputy Sherriff Abner, 813 F.2d 744, 748
(5th Cir. 1987)).
                                              3
       Case: 14-30096   Document: 00512706858    Page: 4   Date Filed: 07/22/2014



                                  No. 14-30096
reveals no error by the Magistrate Judge in granting judgment as a matter of
law.
        Further, Cook does not point to record evidence creating a genuine issue
of material fact as to render the Magistrate Judge’s grant of summary
judgment erroneous. “[O]ur responsibility to construe pro se filings liberally
does not mean that we will invent, out of whole cloth, novel arguments on
behalf of a pro se plaintiff in the absence of meaningful, albeit imperfect,
briefing.” Jones v. Alfred, 353 F. App’x 949, 950 (5th Cir. 2009) (internal
citation and quotation marks omitted). Accordingly, the Magistrate Judge did
not err in granting summary judgment. Fed. R. Civ. P. 56 (a).
                                CONCLUSION
        For the above stated reasons, we AFFIRM.




                                        4